DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the centering mechanism tends to releasably retain the puck in a desired position with respect to the second casing section" in 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether “the centering mechanism” refers to the “positioning mechanism” or if it refers to a separate and/or distinct mechanism or structure from that which defines the “positioning mechanism” in the claims because prior claims 7 and 11 refer to the “positioning mechanism” tending to “releasably retain the puck in a desired position with respect to the second casing section.” Nowhere in the specification does it define a “centering mechanism.”   As such, this limitation renders the claim as indefinite.  For purposes of examination, the “centering mechanism” will be interpreted as being synonymous with “positioning mechanism.”  Claims 18-20 are likewise rejected by virtue of their dependency to claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-3, 5, 7, 10-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. (EP 3264217 A2; “Kataoka”).
Kataoka discloses:
Regarding claim 1:
A joystick, comprising:
a first casing section (13) having a first piece (¶ [0036], “magnetic sensor” or “light receiving element” disposed on circuit board 15; FIG. 3B depicts the board 15 connected to the first casing 13)  only of a sensor/effector pair having two pieces (“permanent magnet” and “detector 14” or “reflector” and “light receiving element” described in ¶ [0036]), 
a second casing section (11), the first casing section attached to the second casing section (¶ [0024], “At a lower side of casing 11, board cover 13 is attached”), where at least one of the first and second casing sections form a cylindrical void (11a, see cylindrical shape in FIG. 1-3) within the first and second casing sections (FIG. 2A-2B depicts cylindrical void 11a formed within casing 11), 
a puck (22) having a cylindrical shape (puck 22 has a cylindrical shape insofar as having a cylindrically shaped portion 22d; FIG. 1 and 3B depict portion 22d as being cylindrical), the puck disposed within the cylindrical void, the puck having a second piece (¶ [0036], “permanent magnet may be provided to operation portion 22”) only of the sensor/effector pair, and 
a shaft (21) having a first end connected to the puck (FIG. 1 depicts the lower end of shaft 21 connected to puck 22) and a distal second end (end at reference number 21 in FIG. 3A) free to move in a first dimension (see motion M1 in FIG. 3A) and thereby rotating the puck within the first and second casing sections (¶ [0032]), the shaft passing through a first void (11b; FIG. 3A-3B) formed between the first and second casing sections (FIG. 3A-3B depict a void 11b through which the lever 21 extends and is formed between sections 11, 13), wherein when the shaft is moved in the first dimension and the puck rotates, an interaction between the first and second pieces of the sensor/effector pair produces a signal indicating a degree of movement of the shaft (detector 14 detects motion of lever 21 and hence puck 22 via a magnetic sensor;  ¶ [0013], “detector detects a predetermined signal based on the position of the top 
Regarding claim 2:
The joystick of claim 1, wherein the sensor/effector pair comprises a magnet and a Hall sensor (¶ [0036], “As long as detector 14 can detect displacement of operation portion 22, magnetic detection means or optical detection means may be employed. For example, a permanent magnet may be provided to operation portion 22 to configure printed circuit board 15 disposed with a magnetic sensor.”).
Regarding claim 3:
The joystick of claim 1, wherein the sensor/effector pair comprises an alignment marking (¶ [0036], “reflector”) and an optical sensor (¶ [0036], “light receiving element”).
Regarding claim 5:
The joystick of claim 1, wherein an interior of the puck is substantially hollow (FIG. 3A depicts puck 22 having an internal cavity i.e. a hollow).
Regarding claim 7:
The joystick of claim 1, further comprising a first portion (12) of a positioning mechanism (12, 23, 24) disposed on the second casing section (FIG. 3B depicts a first portion 12 disposed on casing 11) and a second portion (23, 24 FIG. 3A) of the positioning mechanism disposed on the puck, wherein the positioning mechanism tends to releasably retain the puck in a desired position with respect to the second casing section (¶ [0002], “tactile pin [23] normally abuts a bottom at the center of the abutting-target surface”; ¶ [0040], “When lever 21 lies at a neutral position, abutting-end portion 23a of tactile pin 23 lies at the bottom” thereby indicating that the neutral/centered position depicted in FIG. 3A is retained by the positioning mechanism 12, 23 i.e. the puck 22 has a tendency to be retained in the centered position in FIG. 3A via the positioning mechanism).


The joystick of claim 7, wherein the positioning mechanism tends to releasably retain the puck in a centered position with respect to the second casing section (¶ [0002], “tactile pin [23] normally abuts a bottom at the center of the abutting-target surface”; ¶ [0040], “When lever 21 lies at a neutral position, abutting-end portion 23a of tactile pin 23 lies at the bottom” thereby indicating that the neutral/centered position depicted in FIG. 3A is retained by the positioning mechanism 12, 23 i.e. the puck 22 has a tendency to be retained in the centered position in FIG. 3A via the positioning mechanism).
Regarding claim 11:
A joystick, comprising:
a first casing section (13) having a first piece (¶ [0036], “magnetic sensor” or “light receiving element” disposed on circuit board 15; FIG. 3B depicts the board 15 connected to the first casing 13)  only of a sensor/effector pair having two pieces (“permanent magnet” and “detector 14” or “reflector” and “light receiving element” described in ¶ [0036]), 
a second casing section (11) having a first portion (12) of a positioning mechanism (12, 23, 24),
the first casing section attached to the second casing section (¶ [0024], “At a lower side of casing 11, board cover 13 is attached”), where at least one of the first and second casing sections form a cylindrical void (11a, see cylindrical shape in FIG. 1-3) within the first and second casing sections (FIG. 2A-2B depicts cylindrical void 11a formed within casing 11), 
a puck (22) having a cylindrical shape (puck 22 has a cylindrical shape insofar as having a cylindrically shaped portion 22d; FIG. 1 and 3B depict portion 22d as being cylindrical), the puck disposed within the cylindrical void, the puck having a second piece (¶ [0036], “permanent magnet may be provided to operation portion 22”) only of the sensor/effector pair, and a second portion (23, 24 FIG. 3A) of the positioning mechanism, wherein the positioning mechanism tends to releasably retain the puck in a desired position with respect to the second casing section (¶ [0002], “tactile pin [23] normally abuts a bottom at the center of the abutting-target surface”; ¶ [0040], “When lever 21 lies at a neutral position, abutting-end portion 23a of tactile pin 23 lies at the bottom” thereby indicating that the neutral/centered 
a shaft (21) having a first end connected to the puck (FIG. 1 depicts the lower end of shaft 21 connected to puck 22) and a distal second end (end at reference number 21 in FIG. 3A) free to move in a first dimension (see motion M1 in FIG. 3A) and thereby rotating the puck within the first and second casing sections (¶ [0032]), the shaft passing through a first void (11b; FIG. 3A-3B) formed between the first and second casing sections (FIG. 3A-3B depict a void 11b through which the lever 21 extends and is formed between sections 11, 13), wherein when the shaft is moved in the first dimension and the puck rotates, an interaction between the first and second pieces of the sensor/effector pair produces a signal indicating a degree of movement of the shaft (detector 14 detects motion of lever 21 and hence puck 22 via a magnetic sensor;  ¶ [0013], “detector detects a predetermined signal based on the position of the top end portion of the operation portion”; ¶ [0036], “As long as detector 14 can detect displacement of operation portion 22, magnetic detection means or optical detection means may be employed. For example, a permanent magnet may be provided to operation portion 22 to configure printed circuit board 15 disposed with a magnetic sensor.”).
Regarding claim 12:
The joystick of claim 11, wherein an interior of the puck is substantially hollow (FIG. 3A depicts puck 22 having an internal cavity i.e. a hollow).
Regarding claim 16:
The joystick of claim11, wherein the positioning mechanism tends to releasably retain the puck in a centered position with respect to the second casing section (¶ [0002], “tactile pin [23] normally abuts a bottom at the center of the abutting-target surface”; ¶ [0040], “When lever 21 lies at a neutral position, abutting-end portion 23a of tactile pin 23 lies at the bottom” thereby indicating that the neutral/centered position depicted in FIG. 3A is retained by the positioning mechanism 12, 23 i.e. the puck 22 has a tendency to be retained in the centered position in FIG. 3A via the positioning mechanism).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Schena et al. (U.S. P.G. Publication No. 2004/0227727 A1; “Schena”).
Kataoka teaches the limitations of claim 1, see above, including the sensor/effector pair including a magnet/Hall sensor or an alignment marking/optical sensor (¶ [0036]). However, Kataoka does not expressly disclose that the sensor/effector pair comprises a surface and a roller.
Schena teaches a sensor/effector pair comprising a surface and a roller as a known alternative to using a e.g. alignment marking/optical sensor (¶ [0057], “Also shown in FIG. 4b is a sensor 174, which in the described embodiment is an optical sensor such as a phototransistor or photodiode sensor. Sensor 174 can include a rectangular reflective area (shown in FIG. 4c) positioned on the top surface of frame 142 onto which a beam of energy 176 is emitted from a grounded emitter/detector 178. The beam is reflected back to the detector portion of the emitter detector 118. The position of the frame 142, and thus the position of object 14, can be determined by counting a number of pulses that have moved past the detector, as described in greater detail below. In other embodiments, the area on frame 142 can be a 8. Alternatively, other types of sensors can be used, such as an optical encoder or analog potentiometer having a rotating shaft coupled to a roller that is frictionally engaged (e.g., engaged using gear teeth or a friction wheel) with the frame 142.” [emphasis]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kataoka such that the sensor/effector pair comprises a surface and a roller, as taught by Schena, as it is a known alternative to using e.g. an alignment marking/optical sensor. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Kataoka and Schena are drawn to analogous/similar structures i.e. joysticks, and would therefore recognize that modifying Kataoka in view of the known technique taught in Schena as described supra would, with reasonable predictability, result in Kataoka utilizing a potentiometer via surface and roller rather than a magnet/Hall sensor or alignment marking/optical sensor. 
Claims 8-9, 14-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Silva et al. (DE 102016208537 A1; “Silva”).
Kataoka teaches the limitations of claims 7 and 11, see above, further including that the positioning mechanism comprises a spring-loaded pin (23, 23a), spring (coil spring 24) and a detent (12) that releasably engage one another (pin 23a and spring 24 can disengage surface 12a via compression of spring 24 to translate pin 23 and compress spring 24 upward into bore 22a).  However, it does not expressly disclose that the positioning mechanism comprises a spring-loaded ball and a leaf spring.
Silva teaches a spring-loaded ball (3) and a leaf spring (4) as a known alternative to a coil spring configuration (FIG. 1) and a known technique to reduce friction during operation (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kataoka such that the positioning mechanism comprises a spring-KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Kataoka and Silva are drawn to analogous/similar structures i.e. detents, and would therefore recognize that modifying Kataoka in view of the known technique taught in Silva as described supra would, with reasonable predictability, result in substituting Kataoka’s pin 23 and spring 24 with a ball and leaf spring like that in Silva. 
Kataoka as modified above further teaches the following:
Regarding claim 17:
A joystick, comprising:
a first casing section (13) having a first piece (¶ [0036], “magnetic sensor” or “light receiving element” disposed on circuit board 15; FIG. 3B depicts the board 15 connected to the first casing 13)  only of a sensor/effector pair having two pieces (“permanent magnet” and “detector 14” or “reflector” and “light receiving element” described in ¶ [0036]), 
a second casing section (11) having a first portion (12) of a positioning mechanism (12, 23, 24), comprising a spring-loaded ball (3; Silva) and a leaf spring (4; Silva),
the first casing section attached to the second casing section (¶ [0024], “At a lower side of casing 11, board cover 13 is attached”), where at least one of the first and second casing sections form a cylindrical void (11a, see cylindrical shape in FIG. 1-3) within the first and second casing sections (FIG. 2A-2B depicts cylindrical void 11a formed within casing 11), 
a puck (22) having a cylindrical shape (puck 22 has a cylindrical shape insofar as having a cylindrically shaped portion 22d; FIG. 1 and 3B depict portion 22d as being cylindrical), the puck disposed within the cylindrical void, the puck having a second piece (¶ [0036], “permanent magnet may be provided to operation portion 22”) only of the sensor/effector pair, and a second portion (23, 24 FIG. 
a shaft (21) having a first end connected to the puck (FIG. 1 depicts the lower end of shaft 21 connected to puck 22) and a distal second end (end at reference number 21 in FIG. 3A) free to move in a first dimension (see motion M1 in FIG. 3A) and thereby rotating the puck within the first and second casing sections (¶ [0032]), the shaft passing through a first void (11b; FIG. 3A-3B) formed between the first and second casing sections (FIG. 3A-3B depict a void 11b through which the lever 21 extends and is formed between sections 11, 13), wherein when the shaft is moved in the first dimension and the puck rotates, an interaction between the first and second pieces of the sensor/effector pair produces a signal indicating a degree of movement of the shaft (detector 14 detects motion of lever 21 and hence puck 22 via a magnetic sensor;  ¶ [0013], “detector detects a predetermined signal based on the position of the top end portion of the operation portion”; ¶ [0036], “As long as detector 14 can detect displacement of operation portion 22, magnetic detection means or optical detection means may be employed. For example, a permanent magnet may be provided to operation portion 22 to configure printed circuit board 15 disposed with a magnetic sensor.”).



The joystick of claim 17, wherein an interior of the puck is substantially hollow (FIG. 3A depicts puck 22 having an internal cavity i.e. a hollow).
Regarding claim 20:
The joystick of claim 17, wherein the positioning mechanism tends to releasably retain the puck in a centered position with respect to the second casing section (¶ [0002], “tactile pin [23] normally abuts a bottom at the center of the abutting-target surface”; ¶ [0040], “When lever 21 lies at a neutral position, abutting-end portion 23a of tactile pin 23 lies at the bottom” thereby indicating that the neutral/centered position depicted in FIG. 3A is retained by the positioning mechanism 12, 23 i.e. the puck 22 has a tendency to be retained in the centered position in FIG. 3A via the positioning mechanism).
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656